DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status
Acknowledgment is made of the amendment filed on 11/26/2021 which amended claims 1 and 10. Claims 1-10 are currently pending.  

Terminal Disclaimer
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,831,106 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Interpretation
In the amendment filed 11/26/2021, claim 1 has been amended to include the first optical system includes a curved mirror (see line 4). This claim limitation no longer invokes interpretation under 35 U.S.C. 112(f). 


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a first optical system which includes a curved mirror and which is configured to shape the light from the light source so that the light from the light source has a cross sectional shape in which a first dimension, on a second plane, along a first direction is smaller than a second dimension, on the second plane, along a second direction crossing the first direction; wherein the light from the first optical system comes into the second optical system along a direction inclined, in the first direction, relative to an axis crossing the second plane, the light reflected by the second optical system is inclined relative to the light coming into the second optical system, and the light reflected by the one or more reflection mirrors of the third optical system passes a third direction side of the light coming into the second optical system, the third direction being opposite to the first direction. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Komatsuda (US Patent No. 6,833,904) discloses an illumination optical system which illuminates an illumination area on a first plane with a light from a light source (Figs. 4, 16-17, 19-21, a laser light source 10 provide light to illuminate a mask 5), the illumination optical system comprising: a first optical system configured to shape the light from the light source so that the light from the light source has a cross sectional 
Although Schultz et al. (US Patent No. 6,198,793, Schultz hereinafter) discloses a cross sectional shape in which a first dimension, on a second plane, along a first direction is smaller than a second dimension, on the second plane, along a second direction crossing the first direction (Figs. 3-5, 9, 10, 13, 14, 25-26, col. 8, lines 25-45, col. 10, lines 57-67, col. 11, lines 1-16, col. 13, lines 66-67, col. 14, lines 1-6, the cross-sectional shape of the light illuminating the surface of the field honeycomb of the field plate is rectangular with a smaller dimension crossing a second direction), as argued in pages 6-7 of the arguments filed 11/26/2021, Schultz et al. does not teach or suggest the light entering the second optical system along a direction inclined in the first direction in which the cross-sectional shape of the incoming light on the second plane has a smaller dimension. Furthermore, it would not have been obvious to one of ordinary skill in the art to have modified Komatsuda with the teachings of Schultz to have obtained the claimed invention. 
Komatsuda (US PGPub 2007/0273859) discloses a reflection mirror (Fig. 1, reflection mirror 17) that illuminates an optical integrator formed from a pair of fly-eye optical systems (Fig. 1, fly-eye optical systems 18a and 18b), but Komatsuda does not teach or render obvious wherein the light coming into the second optical system is inclined in a direction in which the cross-sectional shape of the incoming light on the second plane has a smaller dimension.
Hainz et al. (US PGPub 2008/0225387) discloses a cross sectional shape, on the second plane, in which a first dimension is smaller than a second dimension in a second direction crossing the first direction (Figs. 1, 4d, 9b, 9d, 10b1, paras. [0025], 0029], [0039], [0063], [0094], [0103], [0107], the collector 3 forms rectangular illumination in the plane of the first optical element 102, and the illumination has a first dimension smaller than a second dimension), but Hainz et al. does not teach or render obvious wherein the light from the first optical system comes into the second optical system along a direction inclined, in the first direction, relative to an axis crossing the second plane, the light reflected by the second optical system is inclined relative to the light coming into the second optical system, and the light reflected by the one or more reflection mirrors of the third optical system passes a third direction side of the light coming into the second optical system, the third direction being opposite to the first direction.
Koch et al. (US Patent No. 6,195,201) discloses an illumination system comprising a first mirror array that reflects illumination to a second mirror array and subsequently to a further reflective optical element (Fig. 2, first mirror array 16, second mirror array 18, and first reflective optical element 20), but Koch et al. does not teach or render obvious wherein the light impinging on the second optical system is inclined in a direction in which the cross-sectional shape of the incoming light on the second plane has a smaller dimension. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882